Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REFUSAL
Election/Restrictions
This application discloses the following embodiments:

Embodiment 1 – 1.1 – 1.7, are drawn to a rectangular housing with two front panels, a smaller panel on the bottom right corner, three dash features, a concave circular structure, vented rear panels, two screws on one side, and a detailed rear panel.

Embodiment 2 – 2.1 – 2.7, are drawn to a rectangular housing with two front panels, three dash features, a concave circular structure, vented rear panels, two screws on one side, and a detailed rear panel. Like Embodiment 1.

Embodiment 3 – 3.1 – 3.7, are drawn to a rectangular housing with a large front panel, a smaller panel on the bottom right corner, and a rear structure. Unlike Embodiments 1 and 2.

Embodiment 4 – 4.1 – 4.7, are drawn to a rectangular housing with a large front panel, and a rear structure. Like Embodiment 3.

Embodiment 5 – 5.1 – 5.6, are drawn to a rectangular housing with two front panels with contrasting appearances, a concave circular feature on the lowest panel, a smaller panel on the lower right corner, a vented rear structure, and two screws on one side. Unlike Embodiments 1 – 4.

Embodiment 6 – 6.1 – 6.6, are drawn to a rectangular housing with two front panels with contrasting appearances, a concave circular feature on the lowest panel, a vented rear structure, and two screws on one side. Like Embodiment 5.

In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  The variation in the claimed elements and configurations create(s) patentably distinct designs.

Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

The above embodiments divide into the following patentably distinct groups of designs:

Group I: Embodiment 1 & 2

Group II: Embodiments 3 & 4

Group III: Embodiment 5 & 6

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.

Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

To ensure compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, and for ease of comparison with the International Registration, the numbering of the drawing figures included in the elected Group should not be changed even if non-elected embodiments are cancelled. 

Refusal Reply Reminder
	Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA N WOOD whose telephone number is (571)272-6457.  The examiner can normally be reached on Monday - Friday, 8:30 - 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMANTHA WOOD/Examiner, Art Unit 2915